Exhibit 10.1

﻿

RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE FOOT LOCKER

2007 STOCK INCENTIVE PLAN

﻿

Long-Term Incentive (“LTI”) Award

﻿

This Restricted Stock Unit Award Agreement (the "Agreement") made under the Foot
Locker 2007 Stock Incentive Plan, as amended and restated (the "Plan"), as of
the _____ day of _____, _____ by and between Foot Locker, Inc., a New York
corporation with its principal office located at 330 West 34th Street, New York,
New York 10001 (the "Company" or “Foot Locker”) and _____ (the "Executive"). 

﻿

1.Grant of RSUs.  On _____ (the "Date of Grant"), the Compensation and
Management Resources Committee (the “Compensation Committee”) of the Board of
Directors of the Company granted the Executive an LTI award of _____ restricted
stock units ("RSUs") under the Plan, subject to the terms of the Plan and the
restrictions set forth in this Agreement.  The RSUs granted to the Executive are
considered "Other Stock-Based Awards" under the Plan.  Each RSU represents the
right to receive one share of the Company's Common Stock, par value $.01 per
share ("Common Stock"), upon the satisfaction of the terms and conditions set
forth in this Agreement and the Plan.

﻿

2.Vesting and Delivery

﻿

(a)The RSUs shall become vested 50% (_____ shares) on _____ and 50% (_____
shares) on _____ (individually, the “Vesting Date”) and, subject to the terms of
this Agreement and the Plan, shares of Common Stock shall be delivered to the
Executive as described herein if the Executive has been continuously employed by
the Company or its subsidiaries within the meaning of Section 424 of the
Internal Revenue Code of 1986, as amended (the “Control Group”) from the Date of
Grant until the applicable Vesting Date.1    

﻿

(b)Other than as may be specifically provided for herein, there shall be no
proportionate or partial vesting in the periods prior to the Vesting Date and
all vesting shall occur only on the Vesting Date, subject to the Executive's
continued employment with the Control Group as described in Section 2(a).

﻿

(c)  In the event of Executive’s termination of employment prior to the Vesting
Date by reason of death, Disability, or Retirement,  Executive (or in the event
of his death, his estate) shall receive a pro rata portion of his RSU award. 
The pro rata  portion shall be determined by multiplying the number of RSUs
awarded by a fraction, the numerator of which is the number of days from the
Date of Grant to the date of Executive’s termination of employment and the
denominator of which is the number of days from the Date of Grant to the Vesting
Date.    

﻿

(d)If the Company terminates Executive’s employment without Cause or Executive
terminates his employment for Good Reason upon, or within twenty-four (24)
months following, a Change in Control as defined in Appendix A hereto (“Section
2(d) Termination”), the RSUs shall become immediately vested.

﻿

(e)In the event the Executive ceases to be employed by the Company or any
subsidiary or affiliate of the Company as a result of the closing, sale,
spin-off or other divestiture of any operation of the Company, the Compensation
Committee, in its sole discretion, may, but shall not be obligated to, fully
vest and not forfeit all or any portion of the Executive's RSU award. 

﻿

﻿

﻿

﻿

﻿

﻿

1 Alternate Section 2(a) provision if award cliff vests: The RSUs shall become
vested on (_____ (the “Vesting Date”) and, subject to the terms of this
Agreement and the Plan, (_____ shares of Common Stock shall be delivered to the
Executive as described herein if the Executive has been continuously employed by
the Company or its subsidiaries within the meaning of Section 424 of the
Internal Revenue Code of 1986, as amended (the “Control Group”) from the Date of
Grant until the Vesting Date



 

--------------------------------------------------------------------------------

 

(f)Subject to Sections 7 and 11.12, when any RSUs become vested, the Company
shall promptly issue and deliver to the Executive shares of the Company's Common
Stock, net of shares withheld by the Company to cover applicable withholding
taxes, within 30 days following the earlier of (i) a termination of employment
by reason of death, Disability, or a Section 2(d) Termination or (ii) the
Vesting Date. For the avoidance of doubt, payment of RSUs that are vested in
connection with the Executive’s Retirement as provided under Section 2(c) shall
be made within 30 days following the Vesting Date.  

﻿

(g)If the Company terminates Executive’s employment without Cause prior to
_____, the first two tranches of the RSUs shall, to the extent not already
vested, vest on the Executive’s termination date, and the balance of the RSUs
shall be cancelled and forfeited in its entirety as of the termination date in
accordance with the terms and conditions of the Plan.

﻿

(h)If the Executive terminates his employment without Good Reason or the Company
terminates Executive’s employment for Cause prior to _____, (in each case, a
“Non-Qualifying Termination”), Executive shall pay to the Company and the
Company shall be entitled to recover, within ten (10) business days from the
Executive’s termination date, a lump sum payment in cash equal to the aggregate
value of the vested portion of the RSUs at vesting (based on the per-share
closing price of the Company’s Common Stock on the vesting date), net of any
taxes that had been withheld by the Company upon the vesting of such RSUs.
Notwithstanding the foregoing, upon a Non-Qualifying Termination, in the event
that any portion of the RSUs has not vested, such portion of the RSUs shall be
cancelled and forfeited in its entirety in accordance with the terms and
conditions of the Plan.

﻿

3.Forfeiture.  Other than as specifically provided for herein, in the event of
the Executive's termination of employment for any reason, including without
limitation, resignation, termination with or without Cause, or the Executive's
breach of the non-competition provision in Section 9, the Executive shall
forfeit to the Company, without compensation, all unvested RSUs.  The
Compensation Committee, or a sub-committee thereof, may, in its sole discretion,
at any time fully vest and not forfeit all or any portion of the Executive's
RSUs.

﻿

4.Adjustments.  RSUs shall be subject to the adjustment provisions included in
Section 5(e) of the Plan.  In the event of any such adjustment, the adjusted
award shall be subject to the same vesting schedule as the RSUs, as set forth in
Section 2.

﻿

5.Withholding.  The Executive agrees that:

﻿

(a)The Company shall have the right to withhold the number of shares of stock
from the award sufficient to satisfy any federal, state, international, or local
taxes of any kind required by law to be withheld with respect to the vesting of
any RSUs which shall have become so vested, as calculated by the Company.

﻿

(b)The Company shall, to the extent permitted by law, have the right to deduct
from any payment of any kind otherwise due to the Executive any federal, state,
international or local taxes of any kind required by law to be withheld with
respect to any RSUs which shall have become so vested. 

﻿

6.Special Incentive Compensation.  The Executive agrees that the award of the
RSUs is special incentive compensation and that the RSUs will not be taken into
account as "salary" or "compensation" or "bonus" in determining the amount of
any payment under any pension, retirement or profit-sharing plan of the Company
or any life insurance, disability or other benefit plan of the Company, except
as specifically provided in any such plan.

﻿

7.Delivery Delay.  Notwithstanding anything herein, the delivery of any
certificate representing shares of Common Stock for vested RSUs may be postponed
by the Company for such period as may be required for it to comply with any
applicable federal or state securities law, or any national securities exchange
listing requirements and the Company is not obligated to issue or deliver any
securities if, in the opinion of counsel for the Company, the issuance of such
shares shall constitute a violation by the Executive or the Company of any
provisions of any law or of any regulations of any governmental authority or any
national securities exchange.





2

--------------------------------------------------------------------------------

 



8.Restriction on Transfer of RSUs.  The Executive shall not sell, negotiate,
transfer, pledge, hypothecate, assign or otherwise dispose of the RSUs.  Any
attempted sale, negotiation, transfer, pledge, hypothecation, assignment or
other disposition of the RSUs in violation of the Plan or this Agreement shall
be null and void.

﻿

9.Non-Competition.  

﻿

9.1Competition.  By accepting this award of RSUs, as provided below, the
Executive agrees that during the "Non-Competition Period" he will not engage in
"Competition" with the Company or any of its subsidiaries, divisions, or
affiliates (the "Control Group").  As used herein, "Competition" means:

﻿

(a)participating, directly or indirectly, as an individual proprietor,
stockholder, officer, employee, director, joint venturer, investor, lender, or
in any capacity whatsoever within United States, or in any other country where
any of the Executive's former employing members of the Control Group does
business in (A) a business in competition with the retail, catalog, or on-line
sale of athletic footwear, athletic apparel and sporting goods conducted by the
Control Group (the "Athletic Business"), or (B) a business that in the prior
fiscal year supplied product to the Control Group for the Athletic Business
having a value of $20 million or more at cost to the Control Group; provided,
however, that such participation shall not include (X) the mere ownership of not
more than 1 percent of the total outstanding stock of a publicly held company;
(Y) the performance of services for any enterprise to the extent such services
are not performed, directly or indirectly, for a business in competition with
the Athletic Business or for a business which supplies product to the Control
Group for the Athletic Business; or (Z) any activity engaged in with the prior
written approval of the Chief Executive Officer of the Company; or

﻿

(b)intentionally recruiting, soliciting or inducing, any employee or employees
of the Control Group to terminate their employment with, or otherwise cease
their relationship with the former employing members of the Control Group where
such employee or employees do in fact so terminate their employment.

﻿

9.2"Non-Competition Period."  As used herein, "Non-Competition" Period
means:  the period commencing on the Date of Grant and ending on the Vesting
Date, or any part thereof, during which the Executive is employed by the Control
Group and (ii) if the Executive's employment with the Control Group terminates
for any reason during such period, the [two-year/one-year] period commencing on
the date his employment with the Control Group terminates.  Notwithstanding the
foregoing, the Non-Competition Period shall not extend beyond the date the
Executive's employment with the Control Group terminates if such termination of
employment occurs following a "Change in Control" as defined in Attachment A
hereto.

﻿

9.3Breach of Non-Competition Provision.  The Executive agrees that the breach by
him of the provisions included herein under Section 9 under the heading
"Non-Competition" (the "Non-Competition Provision") would result in irreparable
injury and damage to the Company for which the Company would have no adequate
remedy at law.  The Executive therefore agrees that in the event of a breach or
a threatened breach of the Non-Competition Provision, the Company shall be
entitled to (i) an immediate injunction and restraining order to prevent such
breach, threatened breach, or continued breach, including by any and all persons
acting for or with him, without having to prove damages and (ii) any other
remedies to which the Company may be entitled at law or in equity.  The terms of
this paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach of the Non-Competition Provision,
including, but not limited to, recovery of damages.  In addition, in the event
of the Executive's breach of the Non-Competition Provision, the RSUs covered by
this Agreement that are then unvested shall be immediately forfeited.  The
Executive and the Company further agree that the Non-Competition Provision is
reasonable and that the Company would not have granted the award of RSUs
provided for in this Agreement but for the inclusion of the Non-Competition
Provision herein.  If any provision of the Non-Competition Provision is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend over the maximum
period of time, range of activities, or geographic area as to which it may be
enforceable.  The validity, construction, and performance of the Non-Competition
Provision shall be governed by the laws of the State of New York without regard
to its conflicts of laws principles.  For purposes of the Non-Competition
Provision, the Executive and the Company consent to the jurisdiction of state
and federal courts in New York County.





3

--------------------------------------------------------------------------------

 

10.Not an Employment Agreement. 

﻿

The award of RSUs hereunder does not constitute an agreement by the Company to
continue to employ the Executive during the entire, or any portion of the, term
of this Agreement, including but not limited to any period during which the RSUs
are outstanding.

﻿

11.Miscellaneous.

﻿

11.1In no event shall any dividend equivalents accrue or be paid on any RSUs.

﻿

11.2This Agreement shall inure to the benefit of and be binding upon all parties
hereto and their respective heirs, legal representatives, successors and
assigns.

﻿

11.3This Agreement shall be subject to any compensation recoupment policy that
the Company may adopt.

11.4This Agreement constitutes the entire agreement between the parties and
cannot be changed or terminated orally.  No modification or waiver of any of the
provisions hereof shall be effective unless in writing and signed by the party
against whom it is sought to be enforced.

﻿

11.5This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.

﻿

11.6The failure of any party hereto at any time to require performance by

another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

﻿

11.7This Agreement is subject, in all respects, to the provisions of the

Plan, and to the extent any provision of this Agreement contravenes or is
inconsistent with any provision of the Plan, the provisions of the Plan shall
govern.

﻿

11.8The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.

﻿

11.9Capitalized terms used herein that are not defined in this Agreement shall
have the meanings provided for such terms under the Plan.  

﻿

11.10All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same.  In the case of the Company, notices shall be
addressed to the General Counsel at the address set forth at the heading of this
Agreement.  In the case of the Executive, notices shall be addressed to his
principal residence address as shown in the records of the Company, or to such
other address as either party may designate by like notice. 

﻿

11.11This Agreement shall be governed and construed and the legal relationships
of the parties determined in accordance with the laws of the State of New York
without regard to its conflicts of laws principles.

﻿

11.12Although the Company does not guarantee the tax treatment of the RSUs, this
Agreement is intended to comply with, or be exempt from, the applicable
requirements of Code Section 409A and shall be limited, construed and
interpreted in accordance with such intent.  Accordingly, in the event that you
are a “specified employee” within the meaning of Code Section 409A as of the
date of your separation from service (as determined pursuant to Code Section
409A and any procedure set by the Company), any award of RSUs payable as a
result of



4

--------------------------------------------------------------------------------

 

such separation from service, if any, shall be settled no earlier than the day
following the six-month anniversary of your separation from service, or, if
earlier, your death.

11.13    To indicate his acceptance of the terms of this Agreement, Executive
must sign and deliver or mail not later than 60 days from the date hereof, a
copy of this Agreement to the General Counsel of the Company at the address set
forth at the heading of this Agreement.     

﻿

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

﻿

﻿

 

 

FOOT LOCKER, INC.

 

 

By:

 

 

﻿

 

 

﻿

 

 

﻿

Executive

 

﻿

﻿

   

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





5

--------------------------------------------------------------------------------

 

﻿

﻿

APPENDIX A

﻿

Change in Control

﻿

﻿

A Change in Control shall mean any of the following: 

(A) the merger or consolidation of Foot Locker with, or the sale or disposition
of all or substantially all of the assets of Foot Locker to, any Person other
than (a) a merger or consolidation which would result in the voting securities
of Foot Locker outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving or parent entity) fifty percent (50%) or more of the combined
voting power of the voting securities of Foot Locker or such surviving or parent
entity outstanding immediately after such merger or consolidation; or (b) a
merger or capitalization effected to implement a recapitalization of Foot Locker
(or similar transaction) in which no Person is or becomes the beneficial owner,
directly or indirectly (as determined under Rule 13d‑3 promulgated under the
Exchange Act), of securities representing more than the amounts set forth in (B)
below;

(B) the acquisition of direct or indirect beneficial ownership (as determined
under Rule 13d‑3 promulgated under the Exchange Act), in the aggregate, of
securities of Foot Locker representing thirty-five percent (35%) or more of the
total combined voting power of Foot Locker’s then issued and outstanding voting
securities by any Person (other than Foot Locker or any of its subsidiaries, any
trustee or other fiduciary holding securities under any employee benefit plan of
Foot Locker, or any company owned, directly or indirectly, by the shareholders
of Foot Locker in substantially the same proportions as their ownership of
Stock) acting in concert; or

(C) during any period of not more than twelve (12) months, individuals who at
the beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by Foot Locker’s shareholders
was approved by a vote of at least two‑thirds (⅔) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof.



This definition of Change in Control is intended to be construed as defined in
the Plan and shall be interpreted in a manner consistent with Treasury
Regulation § 1.409A-3(i)(5).

﻿

﻿

﻿



6

--------------------------------------------------------------------------------